Exhibit 10.45

FIFTH AMENDMENT TO LEASE

(5251 California — Suite 230)

 

I. PARTIES AND DATE.

This Fifth Amendment to Lease (the “Amendment”) dated and effective as of
April 24, 2011, is by and between THE IRVINE COMPANY LLC, a Delaware limited
liability company (“Landlord”), and BROADCOM CORPORATION, a California
corporation (“Tenant”).

 

II. RECITALS.

On October 31, 2007, Landlord and Tenant entered into a lease (the “Original
Lease”) for all of the rentable space (approximately 63,440 rentable square
feet) in the building located at 5211 California, Irvine, California (the “5211
California Premises”), which lease was amended by a First Amendment to Lease
dated November 12, 2008 (the “First Amendment”) wherein Landlord leased to
Tenant all of the rentable space (approximately 53,840 rentable square feet) in
the building located at 5241 California Avenue (the “5241 California Premises”)
as part of the Premises subject to the Lease, by a Second Amendment to Lease
dated July 21, 2010 (the “Second Amendment”) wherein Landlord leased to Tenant
approximately 14,336 rentable square feet of space in a building located at 5251
California Avenue (the “5251 California Building”) commonly known as Suite 140,
Suite 160, Suite 210 and Suite 250, as part of the Premises subject to the
Lease, by a Third Amendment to Lease dated September 14, 2010 (the “Third
Amendment”) wherein Landlord leased to Tenant all of the rentable space
(approximately 53,840 rentable square feet) in the building located at 5231
California Avenue (the “5231 California Premises”) as part of the Premises
subject to the Lease, and by a Fourth Amendment to Lease dated November 15, 2010
(the “Fourth Amendment”) wherein Landlord leased to Tenant approximately 2,021
rentable square feet of space in the 5251 California Building commonly known as
Suite 150, resulting in the aggregate rentable area of the Premises leased by
Tenant comprising approximately 187,477 rentable square feet. The portion of the
Premises leased by Tenant in the 5251 California Building pursuant to both the
Second Amendment and the Fourth Amendment is collectively referred to herein as
the “5251 California Premises”; and the Original Lease, as so amended, is
referred to herein as the “Lease”.

Landlord and Tenant each desire to further modify the Lease to add approximately
3,404 rentable square feet of space commonly known as “Suite 230” on the second
floor of the 5251 California Building as an additional “Suite” leased by Tenant
in the 5251 California Building, which space is more particularly described on
Exhibit A attached to this Amendment and herein referred to as the “5251
California Expansion Space”, to adjust the Basic Rent and to make such other
modifications as are set forth in “III. MODIFICATIONS” next below.

 

III. MODIFICATIONS.

A. Premises. From and after the “Commencement Date for the 5251 California
Expansion Space” (as hereinafter defined) and during the “5251 Expansion Space
Term” (as hereinafter defined), the 5251 California Expansion Space” together
with the 5231 California Premises, the 5211 California Premises, the 5241
California Premises and, during the Term of the Lease as to any portion of the
5251 California Premises, the 5251 California Premises, shall collectively
constitute the “Premises” under the Lease.

B. Building. All references to the “Building” in the Lease shall continue to
refer, collectively, to (a) those three (3) buildings located at 5211 California
(the “5211 California Building”), 5231 California (the “5231 California
Building”) and at 5241 California (the “5241 California Building”), Irvine,
California, and (b) during the Term of the Lease as to any portion of the
Premises located in the 5251 California Building, the 5251 California Building.
Notwithstanding the collective definition of the term “Building,” the provisions
of the Lease providing Landlord and Tenant with certain rights and obligations
pursuant to Tenant’s leasing of the entire “Building” shall apply to each of the
5211 California Building, the 5241 California Building or the 5231 California
Building (or any other building of the Project that is entirely leased by Tenant
as part of the “Building” from time to time), individually; and the
incorporation of the 5251 California Building in the “Building” pursuant to this
Amendment shall not effectively modify any of the Landlord’s or

 

1



--------------------------------------------------------------------------------

Tenant’s rights under the Lease relating to Tenant’s leasing of any or all of
the 5211 California Building, the 5241 California Building or the 5231
California Building in their entirety (or any other building of the Project that
is entirely leased by Tenant as part of the “Building” from time to time), or
which might otherwise be affected as a result of Tenant leasing space in the
Building that consists of less than the entire Building (including, for example,
but not limited to, Tenant’s exclusive signage rights, any gross up protections,
the limitation on Landlord’s management fee and subleasing rights conditioned on
its leasing the entire Building); and for purposes of this Amendment, any rights
of Tenant conditioned on its leasing the entire Building shall be retained by
Tenant as to the 5211 California Building, the 5241 California Building and the
5231 California Building (and as to any other building of the Project that may
hereafter be leased in its entirety by Tenant and incorporated into the
“Building”), and shall be modified so that such rights are modified only with
respect to Tenant’s leasehold interest in the 5251 California Building and only
for the duration of the Term of the Lease as to any portion of the Premises
located in the 5251 California Building.

C. Basic Lease Provisions. The Basic Lease Provisions are hereby amended as
follows:

 

  1. Item 4 is hereby amended by adding the following:

“Commencement Date for the 5251 California Expansion Space”: July 1, 2011;
provided that the 5251 California Expansion Space shall have been delivered to
Tenant no later than June 20, 2011 (the “Early Access Date for the 5251
California Expansion Space”), free of all prior occupants and their property,
and with the Landlord’s Work (as defined in Section III.G of this Amendment)
substantially completed prior to such date in order for Tenant to schedule the
delivery and installation of its furniture, trade fixtures and equipment in the
5251 California Expansion Space prior to said Commencement Date. Tenant shall
not commence its business operations in the 5251 California Expansion Space
prior to the Commencement Date for the 5251 California Expansion Space, and
Landlord shall have no liability for its failure to deliver the Premises in the
condition required by the Early Access Date for the 5251 California Expansion
Space, but the Commencement Date for the 5251 California Expansion Space shall
be delayed by one day for each day that delivery of the 5251 California
Expansion Space is delayed beyond the Early Access Date for the 5251 California
Expansion Space. The acknowledgments by Tenant contained in the second, third
and fourth sentences of Section 2.2 of the Lease shall be applicable and binding
with respect to Tenant’s lease of the 5251 California Expansion Space. As of the
date of delivery of the 5251 California Expansion Space in the condition
required on the Early Access Date for the 5251 California Expansion Space,
Tenant shall be conclusively deemed to have accepted that the 5251 California
Expansion Space is in satisfactory condition and in conformity with the
provisions of the Lease, subject to Landlord’s warranty in Section III.D of this
Amendment below, and without affecting Landlord’s and Tenant’s respective
obligations under Article VII of the Lease, as modified by this Amendment.
Notwithstanding anything to the contrary in the Lease or this Amendment, all of
the duties and obligations of Tenant under the Lease, as modified by this
Amendment, with respect to the 5251 California Expansion Space shall be
applicable to Tenant’s possession of, and activities in, the 5251 California
Expansion Space prior to the Commencement Date for the 5251 California Expansion
Space except for the payment of Base Rent and Operating Expenses for the 5251
California Expansion Space.”

 

2



--------------------------------------------------------------------------------

2. Item 5 is hereby amended by adding the following:

“Term as to the 5251 California Expansion Space:

The Term as to the 5251 California Expansion Space (the “5251 Expansion Space
Term”) shall expire on June 30, 2012, subject to Landlord’s “Recapture Right”
and Tenant’s “Termination Right” (as such terms are defined in the Second
Amendment to this Lease, as modified by this Amendment).”

3. Item 6 is hereby amended by adding the following:

“Basic Rent for the 5251 California Expansion Space: Commencing on the
Commencement Date for the 5251 California Expansion Space, the Basic Rent for
the 5251 California Expansion Space shall be Four Thousand Seven Hundred
Sixty-Six Dollars ($4,766.00) per month, based on $1.40 per rentable square
foot.”

4. Effective as of the Commencement Date for the 5251 California Expansion
Space, Item 8 shall be deleted in its entirety and substituted therefor shall be
the following:

“8. Floor Area of Premises: Approximately 190,881 rentable square feet,
comprised of the following:

 

  5211 California Premises — approximately 63,440 rentable square feet

  5231 California Premises — approximately 53,840 rentable square feet

  5241 California Premises — approximately 53,840 rentable square feet

  5251 California Premises, Suite 140, Suite 160, Suite 210 and Suite 250 —
approximately 14,336 rentable square feet

  5251 California Premises, Suite 150 — approximately 2,021 rentable square feet

  5251 California Expansion Space — approximately 3,404 rentable square feet”

5. Effective as of the Commencement Date for the 5251 California Expansion
Space, Item 15 shall be deleted in its entirety and substituted therefor shall
be the following:

“15. Vehicle Parking Spaces: Six Hundred Forty-Three (643); provided that during
the Term of the Lease as to the 5251 California Premises, Tenant shall be
entitled to an additional fifty five (55) vehicle parking spaces, and during the
5251 Expansion Space Term, Tenant shall be entitled to an additional eleven
(11) vehicle parking spaces.”

D. Condition of 5251 California Expansion Space. The warranty on the part of
Landlord contained in Section 2.4 of the Lease shall be applicable and binding
on Landlord as to the 5251 California Expansion Space as of the date of delivery
of the 5251 California Expansion Space in the condition required for the Early
Access Date for the 5251 California Expansion Space. Provided Tenant shall
notify Landlord of a non-compliance with such warranty obligation on or before
sixty (60) days following the Early Access Date for the 5251 California
Expansion Space, then Landlord shall promptly after receipt of written notice
from Tenant setting forth the nature and extent of such non-compliance, rectify’
same at Landlord’s cost and expense.

E. Right to Extend the Lease. The parties confirm and agree that Tenant’s right
to extend the Lease contained in Section 3.4 of the Lease shall not be
applicable as to the 5251 California Expansion Space.

 

3



--------------------------------------------------------------------------------

F. Operating Expenses. Section 4.2 of the Lease is modified solely with respect
to the 5251 California Expansion Space as follows:

1. Effective as of the Commencement Date for the 5251 California Expansion Space
and only for the duration of the 5251 Expansion Space Term, “Tenant’s Share” of
“Operating Expenses” (as those terms are defined in Section 4.2 of the Lease)
for the 5251 California Expansion Space only shall be determined by multiplying
the cost of Operating Expenses items by a fraction, the numerator of which is
the Floor Area of the 5251 California Expansion Space and the denominator of
which is the total rentable square footage, as determined from time to time by
Landlord, of(i) the 5251 California Building for expenses determined by Landlord
to benefit or relate substantially to the 5251 California Building exclusively,
rather than the 5251 California Building and one or more additional buildings of
the Project, and (ii) the 5251 California Building and one or more additional
buildings of the Project, for expenses determined by Landlord to benefit or
relate substantially to 5251 California Building and one or more additional
buildings of the Project rather than the 5251 California Building exclusively.

2. Notwithstanding Section 4.2(b) of the Lease, in lieu of a separate written
estimate of Tenant’s Share of Operating Expenses for the 5251 California
Expansion Space, the parties agree that estimated amount of Tenant’s Share of
Operating Expenses for the 5251 California Expansion Space during the Expense
Recovery Period ended June 30, 2011 shall be Two Thousand Eight Dollars and
Thirty Six Cents ($2,008.36) per month, based on $.59 per rentable square foot,
subject to reconciliation of such Operating Expenses in accordance with
Section 4.2(c) of the Lease.

3. The management fee payable under the Lease for the 5251 California Expansion
Space during the 5251 Expansion Space Term shall be 3.25% of total rent
(including Basic Rent and Operating Expenses) payable under the Lease for the
5251 California Expansion Space. Notwithstanding anything to the contrary in
Section 4.2(g) of the Lease, the inclusion of the 5251 California Expansion
Space in the Building shall not allow Landlord to (a) modify the two percent
(2%) management fee payable under the Lease for the 5211 California Premises,
the 5241 California Premises or for the 5231 California Premises (nor for any
other building of the Project that may be hereafter leased in its entirety by
Tenant and incorporated into the “Building” during the Term of the Lease as to
any portion of the Premises located in the 5251 California Building, for so long
as Tenant is maintaining all “Building Systems” in such portions of the Building
as provided in said Section 4.2(g)), nor (b) gross up the Operating Expenses of
the 5251 California Building nor any other portion of the Building.

G. Signs. Effective as of the Commencement Date for the 5251 California
Expansion Space and for the duration of the 5251 Expansion Space Term, the lobby
and directory signage rights granted to Tenant in the additional paragraph at
the end of Section 5.2 of the Lease added by way of Section III.G of the Fourth
Amendment, shall be applicable to the 5251 California Expansion Space.

H. Applicability of Certain Sections. Effective as of the Commencement Date for
the 5251 California Expansion Space and for the duration of the 5251 California
Expansion Space Term only, the following Sections of the Second Amendment shall
be applicable to, and binding with respect to, the 5251 California Expansion
Space as well as to the 5251 California Premises: III.H Utilities and Services;
III.I Tenant’s Maintenance and Repair; III.J Landlord’s Maintenance and Repair;
III.K Landlord’s Recapture Right; III.L Tenant’s Termination Right; and III.M
Representation and Warranty.

 

4



--------------------------------------------------------------------------------

I. Broker’s Commission. Article XVIII of the Lease is amended to provide that
the parties recognize Irvine Realty Company (“Landlord’s Broker”) as the broker
representing Landlord in connection with the negotiation of this Amendment, and
that no broker has represented Tenant in connection with the negotiation of this
Amendment, and that no broker has represented Tenant in connection with the
negotiation of this Amendment. Landlord shall be responsible for the payment of
a brokerage commission to Landlord’s Broker. The warranty and indemnity
provisions of Article XVIII of the Lease, as amended hereby, shall be binding
and enforceable in connection with the negotiation of this Amendment.

J. Acceptance of the 5251 California Expansion Space. Subject to Landlord’s
warranty in Section III.D of this Amendment above, Tenant acknowledges that the
lease of the 5251 California Expansion Space pursuant to this Amendment shall be
on an “as-is” basis without further obligation on Landlord’s part as to
improvements whatsoever, except that Landlord shall paint and carpet the 5251
California Expansion Space at its sole cost and expense (the “Landlord’s Work”)
prior to the Early Access Date for the 5251 California Expansion Space.

 

IV. GENERAL.

A. Effect of Amendments. The Lease shall remain in full force and effect except
to the extent that it is modified by this Amendment.

B. Entire Agreement. This Amendment embodies the entire understanding between
Landlord and Tenant with respect to the modifications set forth in “III.
MODIFICATIONS” above and can be changed only by a writing signed by Landlord and
Tenant.

C. Counterparts. If this Amendment is executed in counterparts, each is hereby
declared to be an original; all, however, shall constitute but one and the same
amendment. In any action or proceeding, any photographic, photostatic, or other
copy of this Amendment may be introduced into evidence without foundation.

D. Defined Terms. All words commencing with initial capital letters in this
Amendment and defined in the Lease shall have the same meaning in this Amendment
as in the Lease, unless they are otherwise defined in this Amendment.

E. Corporate and Partnership Authority. If Tenant is a corporation or
partnership, or is comprised of either or both of them, Tenant represents that
each individual executing this Amendment for the corporation or partnership is
duly authorized to execute and deliver this Amendment on behalf of the
corporation or partnership and that this Amendment is binding upon the
corporation or partnership in accordance with its terms.

 

V. EXECUTION.

Landlord and Tenant executed this Amendment on the date as set forth in “I.
PARTIES AND DATE.” above.

 

LANDLORD:

   TENANT:

THE IRVINE COMPANY LLC

   BROADCOM CORPORATION,

a Delaware limited liability company

   a California corporation

 

By   /s/    Steven M. Case     By   /s/    Kenneth E. Venner   Steven M. Case  
    Kenneth E. Venner, Senior Vice President   Executive Vice President      
Corporate Services and CIO   Office Properties       4-22-2011

 

By   /s/    Holly McManus   LOGO [g2575991.jpg]   By   /s/    Eric K. Brandt  
Holly McManus, Vice President       Eric K. Brandt, Executive Vice President  
Operations, Office Properties       and Chief Financial Officer

 

5



--------------------------------------------------------------------------------

EXHIBIT A

5251 California — Suite 230

Second Floor

LOGO [g2575992.jpg]

EXHIBIT A

 

1



--------------------------------------------------------------------------------

LOGO [g257599g32c33.jpg]

SIXTH AMENDMENT TO LEASE

(5251 California — Suite 130)

 

I. PARTIES AND DATE.

This Sixth Amendment to Lease (the “Amendment”) dated and effective as of
August 2nd 2011, is by and between THE IRVINE COMPANY LLC, a Delaware limited
liability company (“Landlord”), and BROADCOM CORPORATION, a California
corporation (“Tenant”).

 

II. RECITALS.

On October 31,2007, Landlord and Tenant entered into a lease (the “Original
Lease”) for all of the rentable space (approximately 63,440 rentable square
feet) in the building located at 5211 California, Irvine, California (the “5211
California Premises”), which lease was amended by a First Amendment to Lease
dated November 12, 2008 (the “First Amendment”) wherein Landlord leased to
Tenant all of the rentable space (approximately 53,840 rentable square feet) in
the building located at 5241 California Avenue (the “5241 California Premises”)
as part of the Premises subject to the Lease, by a Second Amendment to Lease
dated July 21,2010 (the “Second Amendment”) wherein Landlord leased to Tenant
approximately 14,336 rentable square feet of space in a building located at 5251
California Avenue (the “5251 California Building”) commonly known as Suite 140,
Suite

160, Suite 210 and Suite 250, as part of the Premises subject to the Lease, by a
Third Amendment to Lease dated September 14, 2010 (the “Third Amendment”)
wherein Landlord leased to Tenant all of the rentable space (approximately
53,840 rentable square feet) in the building located at 5231 California Avenue
(the “5231 California Premises”) as part of the Premises subject to the Lease,
by a Fourth Amendment to Lease dated November 15, 2010 (the “Fourth Amendment”)
wherein Landlord leased to Tenant approximately 2,021 rentable square feet of
space in the 5251 California Building commonly known as Suite 150, resulting in
the aggregate rentable area of the Premises leased by Tenant comprising
approximately 187,477 rentable square feet, and by a Fifth Amendment to Lease
dated April 26, 2011 (the “Fifth Amendment”) wherein Landlord leased to Tenant
approximately 3,404 rentable square feet of space in the 5251 California
Building commonly known as Suite 230, resulting in the aggregate rentable area
of the Premises leased by Tenant comprising approximately 190,881 rentable
square feet. The portion of the Premises leased by Tenant in the 5251 California
Building pursuant to the Second Amendment, the Fourth Amendment, the Fifth
Amendment and “5251 California, Suite 130” pursuant to the provisions of this
Amendment, is collectively referred to herein as the “5251 California Premises”;
and the Original Lease, as so amended, is referred to herein as the “Lease”.

Landlord and Tenant each desire to further modify the Lease to add approximately
2,021 rentable square feet of space commonly known as “Suite 130” on the first
floor of the 5251 California Building as an additional “Suite” leased by Tenant
in the 5251 California Building, which space is more particularly described on
Exhibit A attached to this Amendment and herein referred to as “5251 California,
Suite 130”, to extend the Lease Term for the 5251 California Premises, to adjust
the Basic Rent and to make such other modifications as are set forth in “III.
MODIFICATIONS” next below.

 

III. MODIFICATIONS.

A. Premises. From and after the “Commencement Date for 5251 California, Suite
130” (as hereinafter defined) and during the “5251 California, Suite 130 Term”
(as hereinafter defined), “5251 California, Suite 130” (as a portion of the 5251
California Premises, along with those portions of the 5251 California Premises
that are subject to the Lease during the 5251 California, Suite 130 Term, in
accordance with the applicable provisions of the Second Amendment, Fourth
Amendment and Fifth Amendment and this Amendment), together with the 5231
California Premises, the 5211 California Premises and the 5241 California
Premises, shall collectively constitute the “Premises” under the Lease.

 

1



--------------------------------------------------------------------------------

B. Building. All references to the “Building” in the Lease shall continue to
refer to (a) the 5211 California Building, the 5231 California Building, and the
5241 California Building, and (b) during that portion of the Lease Term
commencing on the Commencement Date for the 5251 California Premises until the
later to expire of the 5251 California Premises Term, the 5251 California
Expansion Term, and the 5251 California, Suite 130 Term, the 5251 California
Building. All of the terms and provisions of Section III.B of the Fifth
Amendment regarding the incorporation of the 5251 California Building as a part
of the Building, and the effect of such incorporation on Landlord’s and Tenant’s
rights relating to any building in the Project entirely leased by Tenant (and
notwithstanding the Tenant’s leasing of 5251 California, Suite 130, which
consists of less than the entire 5251 California Building), shall be applicable
to 5251 California, Suite 130, as a portion of the 5251 California Premises, and
shall remain in effect as so modified during the 5251 California, Suite 130 Term
with respect to Tenant’s leasehold interest in the 5251 California Building and
only for the duration of the later to expire of the 5251 California Premises
Term, the 5251 California Expansion Term, and the 5251 California, Suite 130
Term.

C. Basic Lease Provisions. The Basic Lease Provisions are hereby amended as
follows:

1. Item 4 is hereby amended by adding the following:

“Commencement Date for 5251 California, Suite 130”: August 1,2011. The
acknowledgments by Tenant contained in the second, third and fourth sentences of
Section 2.2 of the Lease shall be applicable and binding with respect to
Tenant’s lease of 5251 California, Suite 130. As of the Commencement Date for
5251 California, Suite 130, Tenant shall be conclusively deemed to have accepted
that 5251 California, Suite 130 is in satisfactory condition and in conformity
with the provisions of the Lease, subject to Landlord’s warranty in Section
III.D of this Amendment below, and without affecting Landlord’s and Tenant’s
respective obligations under Article VII of the Lease, as modified by this
Amendment.

2. The new paragraphs added to Item 5 of the Lease pursuant to the Second
Amendment, Fourth Amendment, and Fifth Amendment, are hereby replaced and Item 5
is hereby amended by substituting there for the following:

“5. Lease Term: The Term of the Lease as to the 5251 California Premises
(including Suite 130) shall expire at midnight on July 31, 2014.”

References in this amendment and in the Lease to the 5251 California Premises
Term, the 5251 California Expansion Term, and the 5251 California, Suite 130
Term shall mean the period commencing on the respective Commencement Dates for
such space under this Amendment and previous amendments, and expiring on July
31, 2014.

3. Effective as of August 1, 2011, Item 6 is hereby amended by adding the
following and deleting any previous rent schedule covering any portion of the
5251 California Premises for the same time period:

Basic Rent for the 5251 California Premises (including Suite 130):

Commencing August 1, 2011, the Basic Rent for the 5251 California Premises shall
be Twenty Four Thousand Eight Hundred Thirty-One Dollars ($24,831.00) per month,
based on $1.14 per rentable square foot.

Commencing August 1, 2012, the Basic Rent for the 5251 California Premises shall
be Twenty Five Thousand Nine Hundred Twenty-One Dollars ($25,921.00) per month,
based on $1.19 per rentable square foot.

 

2



--------------------------------------------------------------------------------

Commencing August 1, 2013, the Basic Rent for the 5251 California Premises shall
be Twenty Seven Thousand Ten Dollars ($27,010.00) per month, based on $1.24 per
rentable square foot.”

4. Effective as of the Commencement Date for 5251 California, Suite 130, Item 8
of the Lease shall be deleted in its entirety and substituted therefor shall be
the following:

“8. Floor Area of Premises: Approximately 192,902 rentable square feet,
comprised of the following:

5211 California Premises — approximately 63,440 rentable square feet;

5231 California Premises — approximately 53,840 rentable square feet;

5241 California Premises — approximately 53,840 rentable square feet; and

5251 California Premises, Suite 130, Suite 140, Suite 150, Suite 160, Suite

210, Suite 230, and Suite 250 — approximately 21,782 rentable square feet.”

5. Effective as of the Commencement Date for 5251 California, Suite 130, Item 15
shall be deleted in its entirety and substituted therefor shall be the
following:

“15. Vehicle Parking Spaces: Six Hundred Forty-Three (643); provided that during
the 5251 California Premises Term, Tenant shall be entitled to an additional
seventy-two (72) vehicle parking spaces.”

D. Condition of 5251 California, Suite 130. The warranty on the part of Landlord
contained in Section 2.4 of the Lease shall be applicable and binding on
Landlord as to 5251 California, Suite 130 as of the Commencement Date for 5251
California, Suite 130.

E. Operating Expenses. Section 4.2 of the Lease is modified solely with respect
to the 5251 California, Suite 130 as follows:

1. Effective as of the Commencement Date for 5251 California, Suite 130 and only
for the duration of the 5251 California, Suite 130 Term, “Tenant’s Share” of
“Operating Expenses” (as those terms are defined in Section 4.2 of the Lease)
for 5251 California, Suite 130 only shall be determined by multiplying the cost
of Operating Expenses items by a fraction, the numerator of which is the Floor
Area of the 5251 California, Suite 130 and the denominator of which is the total
rentable square footage, as determined from time to time by Landlord, of (i) the
5251 California Building for expenses determined by Landlord to benefit or
relate substantially to the 5251 California Building exclusively, rather than
the 5251 California Building and one or more additional buildings of the
Project, and (ii) the 5251 California Building and one or more additional
buildings of the Project, for expenses determined by Landlord to benefit or
relate substantially to 5251 California Building and one or more additional
buildings of the Project rather than the 5251 California Building exclusively.

2. Notwithstanding Section 4.2(b) of the Lease, in lieu of a separate written
estimate of Tenant’s Share of Operating Expenses for 5251 California, Suite 130,
the parties agree that estimated amount of Tenant’s Share of Operating Expenses
for the 5251 California, Suite 130 during the Expense Recovery Period ended
June 30, 2012 shall be One Thousand One Hundred Ninety-Two Dollars and
Thirty-Nine Cents ($1,192.39) per month, based on $.59 per rentable square foot,
subject to reconciliation of such Operating Expenses in accordance with
Section 4.2(c) of the Lease.

3. The management fee payable under the Lease for 5251 California, Suite 130
during the 5251 California, Suite 130 Term shall be 3.25% of total rent
(including Basic Rent and Operating Expenses) payable under the Lease for 5251
California,

 

3



--------------------------------------------------------------------------------

Suite 130. Notwithstanding anything to the contrary in Section 4.2(g) of the
Lease, the inclusion of 5251 California, Suite 130 in the Building shall not
allow Landlord to (a) modify the two percent (2%) management fee payable under
the Lease for the 5211 California Premises, the 5241 California Premises or for
the 5231 California Premises (nor for any other building of the Project that may
be hereafter leased in its entirety by Tenant and incorporated into the
“Building” during the Term of the Lease as to any portion of the Premises
located in the 5251 California Building, for so long as Tenant is maintaining
all “Building Systems” in such portions of the Building as provided in said
Section 4.2(g)), nor (b) gross up the Operating Expenses of the 5251 California
Building nor any other portion of the Building.

F. Signs. Effective as of the Commencement Date for 5251 California, Suite 130
and for the duration of Term of the Lease, the lobby and directory signage
rights granted to Tenant in the additional paragraph at the end of Section 5.2
of the Lease added by way of Section III.G of the Fourth Amendment, shall be
applicable to 5251 California, Suite 130.

G. Applicability of Certain Sections. Effective as of the Commencement Date for
5251 California, Suite 130 and for the duration of the 5251 California, Suite
130 Term only, the following Sections of the Second Amendment shall be
applicable to, and binding with respect to, 5251 California, Suite 130 as well
as to the remainder of the 5251 California Premises: III.H Utilities and
Services; III.I Tenant’s Maintenance and Repair; III.J Landlord’s Maintenance
and Repair; III.K Landlord’s Recapture Right; III.L Tenant’s Termination Right;
and III.M Representation and Warranty.

H. Broker’s Commission. Article XVIII of the Lease is amended to provide that
the parties recognize Irvine Realty Company (“Landlord’s Broker”) as the broker
representing Landlord in connection with the negotiation of this Amendment, and
that no broker has represented Tenant in connection with the negotiation of this
Amendment. Landlord shall be responsible for the payment of a brokerage
commission to Landlord’s Broker. The warranty and indemnity provisions of
Article XVIII of the Lease, as amended hereby, shall be binding and enforceable
in connection with the negotiation of this Amendment.

I. Acceptance of 5251 California, Suite 130. Subject to Landlord’s warranty in
Section III.D of this Amendment above, Tenant acknowledges that the lease of
5251 California, Suite 130pursuant to this Amendment shall be on an “as-is”
basis without further obligation on Landlord’s part as to improvements
whatsoever.

 

IV. GENERAL.

A. Effect of Amendments. The Lease shall remain in full force and effect except
to the extent that it is modified by this Amendment.

B. Entire Agreement. This Amendment embodies the entire understanding between
Landlord and Tenant with respect to the modifications set forth in “III.
MODIFICATIONS” above and can be changed only by a writing signed by Landlord and
Tenant.

C. Counterparts. If this Amendment is executed in counterparts, each is hereby
declared to be an original; all, however, shall constitute but one and the same
amendment. In any action or proceeding, any photographic, photostatic, or other
copy of this Amendment may be introduced into evidence without foundation.

D. Defined Terms. All words commencing with initial capital letters in this
Amendment and defined in the Lease shall have the same meaning in this Amendment
as in the Lease, unless they are otherwise defined in this Amendment.

E. Corporate and Partnership Authority. If Tenant is a corporation or
partnership, or is comprised of either or both of them, Tenant represents that
each individual executing this Amendment for the corporation or partnership is
duly authorized to execute and deliver this Amendment on behalf of the
corporation or partnership and that this Amendment is binding upon the
corporation or partnership in accordance with its terms.

 

4



--------------------------------------------------------------------------------

V. EXECUTION.

Landlord and Tenant executed this Amendment on the date as set forth in “I.
PARTIES AND DATE.” above.

 

LANDLORD:     TENANT:

THE IRVINE COMPANY LLC

a Delaware limited liability company

   

BROADCOM CORPORATION,

a California corporation

By   /s/    Steven M. Case     By   /s/    Kenneth E. Venner   Steven M. Case  
    Kenneth E. Venner, Executive Vice President   Executive Vice President      
Corporate Services and CIO   Office Properties      

 

By   /s/    Holly McManus     By   /s/    Eric K. Brandt   Holly McManus, Vice
President       Eric K. Brandt, Executive Vice President   Operations, Office
Properties       and Chief Financial Officer   LOGO [g2575993.jpg]      

 

6



--------------------------------------------------------------------------------

EXHIBIT A

5251 California — Suite 130

First Floor

LOGO [g2575994.jpg]

EXHIBIT A

 

1